internal_revenue_service number release date index number ----------------- ------------------------------------------- ------------------------------------------------- ---------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc tege eoeg eo plr-136549-11 date date system board --------------------------------------------------------------------------- ------------------------------------ association --------------------------------------------------------- program trust -------------------------------------------- ---------------------------------------------------- ----------------------- agreement ------------------------------------------------------------------- state ----------- dear ------------ this letter responds to a letter from your authorized representatives dated date as well as subsequent correspondence submitted on behalf of the trust requesting a ruling that the trust’s income is excludable from gross_income under sec_115 of the internal_revenue_code the trust represents the facts as follows facts the system is an administrative and investment system created by state law whereby municipal_corporations and certain other entities of the state may provide retirement and other_benefits to their employees plr-136549-11 the system is governed by a board_of trustees created by state law the board is composed of elected or appointed officers and elected employees of municipal_corporations among the system’s membership board members may not serve more than consecutive terms the association has received a favorable sec_115 ruling letter the association is organized as a nonprofit corporation under state law to provide educational employee_benefits and technical consulting services to municipalities it is governed by a board_of directors composed of elected and appointed officials the program is a self-insured fund created under state law administered by the association and overseen by the board the program offers various benefit plans and group policies that participating employers may provide their eligible employees the health and welfare benefits provided by the program include health life accidental death and dismemberment short-term disability and dental insurance and other_benefits administered by the association the trust pursuant to state law pools the contributions of certain governmental employers in order to administer the trust to provide health and welfare benefits under the program and to provide for risk-sharing among the participating employers some of these benefits are self-funded while others are provided through third-party insurers only an employer as defined by state law provided that the employer is a state_agency political_subdivision or an entity whose income is excluded under sec_115 is eligible to participate in the trust eligible employers may become participating employers by authorizing participation in the trust by resolution or ordinance and by executing participation agreements the agreement authorizes the board to invest and reinvest trust assets and to pay benefits from those assets except for benefits payable under a group policy the board may delegate this benefit payment authority to the program administrator or its duly authorized representative the administrator currently the association may be removed and replaced by the board with or without cause the trust is held for the exclusive benefit of employees of participating employers and their dependents trust assets shall be used solely to provide health and welfare benefits to participating employers’ eligible employees and their eligible dependents and to pay reasonable trust expenses the board may amend the agreement at any time and in any manner permitted by state law and not inconsistent with sec_115 the board reserves the right at any time plr-136549-11 to terminate the trust any monies or other assets remaining after payment of liabilities incurred before termination self-funded health and welfare benefits and administrative expenses as well as reasonable and necessary expenses_incurred in the termination shall be distributed on a pro_rata basis to participating employers in no event shall trust assets be distributed to an entity that is not a state a political_subdivision of a state or an entity whose income is excluded from gross_income under sec_115 an employer may dissolve the trust with respect to that employer after paying or making reasonable provision to pay all liabilities of the trust with respect to the terminating employer the board will distribute the remaining trust property allocable to that employer in no event will trust assets be transferred to an entity that is not a political_subdivision of the state or an entity whose income is excluded from gross_income under sec_115 law and analysis sec_115 provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utility or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign properly to conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the income of an organization formed funded and operated by political subdivisions to pool various risks arising from their obligations regarding public liability workers’ compensation or employees’ health is excludable from gross_income under sec_115 in this ruling private interests did not plr-136549-11 materially participate in the organization nor did they benefit more than incidentally from the organization the trust provides health and welfare benefits to employees of the participating employers and their dependents as well as risk-sharing among those employers providing health and welfare benefits to public employees and risk-sharing among governmental employers constitutes the performance of essential government functions based upon revrul_90_74 and revrul_77_261 the trust performs an essential_governmental_function within the meaning of sec_115 the funding and provision of health and welfare benefits through the trust satisfies the obligation of the participating employers to provide those benefits thus the income of the trust accrues to the participating employers all of which are agencies or political subdivisions of the state or entities the income of which is excluded from gross_income under sec_115 no private interests participate in or benefit from the operation of the trust other than as providers of goods or services the benefit to public employees is incidental to the public benefit upon dissolution no trust assets will be distributed to an entity other than a state a political_subdivision or a sec_115 entity see revrul_90_74 ruling based solely on the facts and representations submitted by the trust we conclude that the income of the trust is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for purposes of sec_115 consequently we rule that the trust’s income is excludable from gross_income under sec_115 except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no representation is made that contributions or premiums_paid on behalf of or benefits received by employees former employees retirees spouses dependents or others will be tax-free this ruling concerns only the federal tax treatment of the trust’s income and may not be cited or relied upon as to any matter relating to the taxation of accident or health contributions or benefits under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative plr-136549-11 this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely sylvia hunt assistant branch chief exempt_organizations office of division counsel associate chief_counsel tax exempt government entities enclosures copy for sec_6110 purposes cc
